Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 13-AA-1309

                        GUY DURANT, ET AL., PETITIONERS,

                                       V.

           DISTRICT OF COLUMBIA ZONING COMMISSION, RESPONDENT,

                                       and

                    901 MONROE STREET, LLC, INTERVENOR.

                    Petition for Review of an Order of the
                   District of Columbia Zoning Commission
                                  (ZC10-28(1))


(Argued June 20, 2014                              Decided September 11, 2014)

      David W. Brown for petitioner.

       Irvin B. Nathan, Attorney General for the District of Columbia, with whom
Todd S. Kim, Solicitor General, Loren L. AliKhan, Deputy Solicitor General, and
Richard S. Love, Senior Assistant Attorney General, filed a statement in lieu of
brief.

       Paul A. Tummonds, Jr., with whom Cary R. Kadlecek was on the brief, for
intervenor.

      Before BECKWITH and MCLEESE, Associate Judges, and NEWMAN, Senior
Judge.

      Concurring opinion by Senior Judge NEWMAN at page 23.
                                         2

      MCLEESE, Associate Judge:        In the order under review, the Zoning

Commission approved a Planned Unit Development (“PUD”). Petitioners, a group

of individuals who live in the immediate area of the proposed development,

challenge the Commission’s decision, arguing among other things that the

Commission failed to adequately explain its conclusions.       We agree, and we

therefore remand the case for further proceedings.



                                        I.



      In November 2011, intervenor 901 Monroe Street, LLC applied for approval

of a PUD and related zoning changes in connection with the proposed development

of a parcel of land measuring approximately 60,000 square feet located in the 900

block of Monroe Street NE. In determining whether to grant the application, the

Commission was required to consider the District of Columbia’s Comprehensive

Plan, which establishes a “broad framework intended to guide the future land use

planning decisions for the District.” Wisconsin-Newark Neighborhood Coal. v.

District of Columbia Zoning Comm’n, 33 A.2d 382, 394 (D.C. 2011).              The

Comprehensive Plan “[g]uide[s] executive and legislative decisions on matters

affecting the District and its citizens.” D.C. Code § 1-306.01 (b)(1) (2012 Repl.).

It contains city-wide regulations, including the Land Use Element, which
                                        3

“establishes the basic policies guiding the physical form of the city . . . and

provides direction on a range of development, conservation, and land use

compatibility issues.”   10-A DCMR § 300.1 (2014) (LU-Overview).              The

Comprehensive Plan also contains neighborhood-specific regulations -- the ten

Area Elements -- that “referenc[e] specific neighborhoods, corridors, business

districts, and local landmarks” and that are “intended to provide a sense of local

priorities” for particular parts of the District. 10-A DCMR § 104.6 (2014). The

parcel at issue is located in the Upper Northeast Area. 10-A DCMR § 2400.6

(2014) (UNE-Overview).       The Future Land Use Map (“FLUM”) visually

represents the land-use policies reflected in the Land Use Element. 10-A DCMR

§ 225.1 (2014). The General Policy Map (“GPM”) visually represents how land

use may change between 2005 and 2025 and is used “to guide land use decision-

making” in conjunction with the Comprehensive Plan and the FLUM.             10-A

DCMR § 223.1, .2 (2014).



      At the time the developer submitted its application, several detached

residential houses and a two-story commercial building stood on the parcel.1 Six

row houses were adjacent to the parcel along 10th Street NE. The parcel was

      1
          Although the Commission at one point suggested that four residential
houses stood on the parcel, it appears to be undisputed in this court that five
residential houses stood on the parcel. We use the latter figure in this opinion.
                                         4

zoned in part for R-2 residential use (“one-family, semi-detached dwellings”) and

in part for C-1 commercial use (“neighborhood shopping”). See generally 11

DCMR § 105.1 (a)(2), (d)(1) (2014). The FLUM designates part of the parcel for

low-density mixed use, part of the parcel for moderate-density mixed use, and

more than half of the parcel for low-density residential use. The GPM designates

the parcel as a Neighborhood Conservation Area, a category used for primarily

residential areas in which development is “[l]imited . . . [and] small in scale.” 10-

A DCMR § 223.5 (2014). The Land Use Element encourages the preservation and

protection of low-density neighborhoods and discourages the replacement of

homes in good condition with larger new homes or apartment buildings. See 10-A

DCMR § 309.10, .11, .13 (2014) (LU-2.1.5, -2.1.6, -2.1.8).



        The parcel is located about two blocks from the Brookland/CUA Metro

station. The Land Use Element encourages development near Metro stations, 10-A

DCMR § 306.1 to .10 (2014) (LU-1.3, -1.3.1), although “[t]his policy should not

be interpreted to outweigh other land use policies which call for neighborhood

conservation.” 10-A DCMR § 306.10 (LU-1.3.1); see also 10-A DCMR § 306.14

(2014) (LU-1.3.5) (development adjacent to Metro stations should “respect the

character, scale, and integrity of adjacent neighborhoods”). More specifically, the

Upper     Northeast   Area   Element     encourages    development     around    the
                                          5

Brookland/CUA Metro station, while also encouraging the protection of the

residential character of the Brookland neighborhood. 10-A DCMR § 2408.2, .4

(2014) (UNE-1.1.1, -1.1.3). Most specifically, the Upper Northeast Area Element

states that “[s]pecial care must be taken to protect the existing low-scale residential

uses along and east of 10th St. NE . . . .” 10-A DCMR § 2416.3 (2014) (UNE-

2.6.1).



      The developer initially sought to construct an apartment building containing

215 to 230 residential units, but the Commission ultimately approved 205 to 220

residential units. The proposed building would occupy 75% of the parcel and

would be approximately sixty-one feet high (six stories). The developer planned to

lease the ground floor to six to eight commercial tenants. The five residences and

the small commercial building on the property were to be torn down.



      A group of residents living within 200 feet of the parcel (“the 200-Footers”)

objected to the proposed development. Among other things, they argued that the

project would be inconsistent with the Comprehensive Plan and that the developer

needed to modify the project to comply with the project site’s existing moderate-

density designation.
                                        6

       In June 2012, the Commission approved the application and zoning changes,

concluding that the project as a whole would be consistent with the Comprehensive

Plan, including the Land Use Element, the FLUM, and the Upper Northeast Area

Element.



       The 200-Footers petitioned this court for review of the Commission’s order.

We concluded that the Commission had failed to adequately address contested

material issues, and we remanded for the Commission to make findings and related

conclusions of law on three specific topics: (1) whether the project would be

consistent with the Comprehensive Plan as a whole in light of the FLUM;

(2) whether the project would be consistent with certain specific Comprehensive

Plan policies; and (3) whether the project would be consistent with the

Comprehensive Plan in light of the GPM’s designation of the parcel as a

Neighborhood Conservation Area. See Durant v. District of Columbia Zoning

Comm’n, 65 A.3d 1161, 1171-72 (D.C. 2013) (“Durant I”).2 We also directed the

Commission to “[m]ake any other necessary findings of fact and conclusions of

law . . . .” Id. at 1172.


       2
         We identified four land-use policies the Commission should explicitly
address: LU-2.1.6 (Teardowns), LU-2.1.8 (Zoning of Low and Moderate Density
Neighborhoods), LU-2.3.1 (Managing Non-Residential Uses in Residential Areas),
and UNE-1.1.1 (Neighborhood Conservation). Durant I, 65 A.3d at 1170-71.
                                         7



      On remand, the Commission asked the developer to draft a proposed order

making the findings, determinations, and explanations required by this court. The

Commission additionally permitted the 200-Footers and other interested parties to

submit responses identifying alleged errors or omissions in the proposed order.



      The developer submitted a nine-page proposed order, relying heavily on the

premise that the project would be a moderate-density mixed use. The 200-Footers

filed a fourteen-page response, raising numerous objections to the proposed order

submitted by the developer. Among other things, the 200-Footers argued that the

project would actually be a medium-density use and for that reason would be

inconsistent with numerous aspects of the Comprehensive Plan.



      In July 2013, the Commission reapproved the project and zoning changes,

issuing an order that adopted the developer’s proposed order essentially verbatim.

First, the Commission concluded that the project would not be inconsistent with

the Land Use Element (10-A DCMR §§ 300-318), because the project’s design

“respects the character, scale, and integrity of the adjacent neighborhoods.” The

Commission found that features of the project -- such as the “step-down” design,

which sets back the topmost floor -- avoided dramatic contrasts between the
                                         8

project and the single-family residences nearby. Acknowledging that the FLUM

discouraged tearing down existing residential homes to build large multi-family

buildings, the Commission found that the demolition of existing residential homes

on the parcel “is necessary in order to complete the Project . . . [and] on balance

[is] outweighed by the benefits that will accrue to the neighborhood and the city by

advancing the land use policies that support development of the Project . . . .” The

Commission found that the project would foster economic and civic development

around the Metro station, provide new and affordable housing, create open spaces

and environmental benefits, use land efficiently, and generate revenue for the

District.



       Second, the order concluded that the project would not be inconsistent with

the Upper Northeast Area Element (10-A DCMR §§ 2400-2417), which

encourages moderate-density mixed-use development in the vicinity of the

Brookland/CUA Metro station but also requires the Commission to take special

care to protect the low-scale residential uses along and east of 10th Street NE.

Categorizing the project as “a Moderate-Density Mixed-Use development,” the

Commission found that the project’s design would “respect and protect the low-

scale residential character of the surrounding neighborhood, particularly along 10th

Street.” Acknowledging the special status afforded houses along 10th Street NE,
                                        9

the Commission nevertheless stated that “the policy [to preserve that area’s

character] does not advise that no development should occur along 10th Street.”



      Third, the Commission found that although the majority of the parcel was

designated under the FLUM for low-density residential uses, the project would not

be inconsistent with the FLUM (10-A DCMR § 225). The Commission explained

that the height and density limitations placed on the project “mitigate . . . the

potential adverse impacts from the imposition of Moderate-Density Mixed-Use”

and that competing policies outweighed the goal of protecting the low-density

residential uses.



      Finally, the Commission concluded that the project would not be

inconsistent with the GPM and its designation of the parcel as a Neighborhood

Conservation Area. The Commission stated that the project would be compatible

with the existing scale and architectural character of the area. The Commission

emphasized that the GPM “is not a zoning map” and that “[a] site’s designation on

the GPM is not dispositive for how the land should be used.” Acknowledging the

policy that development of Neighborhood Conservation Areas should “be modest

in scale,” the Commission stated that the parcel’s location within a Neighborhood
                                        10

Conservation Area did not alter the Commission’s conclusion that the project

would not be inconsistent with the GPM.



      Because the Commission’s order was adopted essentially verbatim from the

developer’s proposed order, which was submitted before the 200-Footers

submitted their extensive objections to the proposed order, the Commission’s order

makes no specific reference to the objections of the 200-Footers, stating only that

the 200-Footers had been afforded an opportunity to object. More specifically, the

Commission’s order does not address the 200-Footers’ argument that the project

would be a medium-density use rather than a moderate-density use.



      The 200-Footers timely petitioned this court for review of the Commission’s

July 2013 order.



                                        II.



      Generally, “[w]hen reviewing an order of the Commission . . . [we] give

great deference to the . . . findings supporting the decision.” Washington Canoe

Club v. District of Columbia Zoning Comm’n, 889 A.2d 995, 998 (D.C. 2005).

The 200-Footers contend, however, that the order of the Commission on remand in
                                         11

this case is entitled to no deference, because the Commission adopted the

developer’s proposed order essentially verbatim, without mentioning the objections

the 200-Footers had raised to the proposed order. We share the 200-Footers’

concerns about the Commission’s order on remand.            Although we have not

independently verified the precise calculation, we have no reason to doubt the 200-

Footers’ claim, which the developer does not dispute, that the Commission’s order

is an approximately 99.9% verbatim adoption of the developer’s proposed order.

The Commission even adopted almost all of the grammatical and typographical

errors in the developer’s proposed order. Moreover, the Commission’s order does

not mention, much less address, any of the 200-Footers’ objections to the

developer’s proposed order.



       This court has declined to prohibit the practice of verbatim adoption of

orders proposed by one of the parties. Leftwich v. Leftwich, 442 A.2d 139, 142

(D.C. 1982). The court has repeatedly noted, however, the difficulties that such

adoption can cause. See, e.g., Otts v. United States, 952 A.2d 156, 164 (D.C.

2007); Sacks v. Rothberg, 569 A.2d 150, 153-54 (D.C. 1990).3 The court has


   3
      Many other courts have expressed concerns about the practice of verbatim
adoption of findings and conclusions drafted by a party. See, e.g., Anderson v. City
of Bessemer City, N.C., 470 U.S. 564, 572 (1985) (“We, too, have criticized courts
for their verbatim adoption of findings of fact prepared by prevailing
                                                                     (continued . . .)
                                          12

therefore indicated that such adoption will trigger more careful appellate scrutiny

and result in less deference to the ruling of the trial court or administrative agency.

E.g., Watergate East Comm. Against Hotel Conversion to Co-Op Apartments v.

District of Columbia, 953 A.2d 1036, 1045 (D.C. 2008) (“We have held that a

stricter review of the record is in order when a trial judge adopts, verbatim, the

proposals of one party. . . .       This principle is applicable to administrative

settings.”) (internal quotation marks omitted); Chase v. District of Columbia

Alcoholic Beverage Control Bd., 669 A.2d 1264, 1266 n.2 (D.C. 1995) (where

agency adopted, almost verbatim, proposed findings that had not been properly




(. . . continued)
parties . . . .”); Berger v. Iron Workers Reinforced Rodmen Local 201, 269 U.S.
App. D.C. 67, 76, 843 F.2d 1395, 1404 (1988) (trial court adopted proposed
findings almost verbatim, retaining most typographical errors; “[W]e embrace the
view expressed by a number of circuits in strongly disapproving the procedure
followed by the trial court in reaching judgment in this case. While [substantially
verbatim adoption of] proposed findings does not by itself warrant reversal, it does
raise the possibility that there was insufficient independent evaluation of the
evidence and may cause the losing party to believe that his position has not been
given the consideration it deserves.”) (citations and internal quotations omitted); In
re Olga, 786 N.E.2d 1233, 1236 (Mass. App. Ct. 2003) (trial court adopted
proposed findings and conclusions almost verbatim, “even down to typographical
errors”; “We have criticized in the past wholesale adoption of findings proposed by
one party to the litigation, and we do so again. . . . [S]imply adopting what one
side had proposed may lead all parties at least to wonder whether the arguments
they made and the evidence they offered were considered [before] the final
decision was reached . . . . [Such adoption] substantially diminishes the integrity
of the trial process and the respect with which the final result is viewed.”).
                                         13

served on opposing counsel, court was “inclined to accord somewhat less

deference to the [agency’s] ruling than [the court] ordinarily would”).



      The court has explained that the more searching inquiry is intended to ensure

“that the findings and conclusions ultimately represent the [decisionmaker’s] own

determinations.” Watergate East, 953 A.2d at 1045 (internal quotation marks

omitted).    In this case, the Commission’s essentially verbatim adoption,

grammatical errors and all, of a proposed order drafted by the developer before the

200-Footers had even been given a chance to respond raises serious concern as to

whether the Commission’s order actually reflects a considered judgment by the

Commission as to the arguments of the parties.



      To be clear, we do not mean to suggest any criticism of the practice of

soliciting or submitting proposed findings of fact and conclusions of law. Nor do

we foreclose the possibility that, after carefully reviewing the findings of fact and

conclusions of law proposed by a party in a given case, a judge or agency might

“conclude[] that a better document could not have been prepared.” Sacks, 569

A.2d at 154. We do emphasize, however, that:


             Advocates are prone to excesses of rhetoric and lengthy
             recitals of evidence favorable to their side but which
             ignore proper evidence or inferences from evidence
                                         14

              favorable to the other party. Trial judges are well
              advised to approach a party’s proposed order with the
              sharp eye of a skeptic and the sharp pencil of an editor.


Massman Constr. Co. v. Missouri Highway Transp. Comm’n, 914 S.W.2d 801, 804

(Mo. 1996).



      We need not decide, however, whether the Commission’s wholesale

adoption of the developer’s proposed order would by itself warrant reversal in the

circumstances of this case, because the Commission’s order warrants reversal

under ordinary principles of administrative review.



                                         III.



      Where reviewing agency action, we must “consider whether the findings

made by the [agency] are sufficiently detailed and comprehensive to permit

meaningful judicial review of its decision.” Draude v. District of Columbia Bd. of

Zoning Adjustment, 582 A.2d 949, 953 (D.C. 1990).


              [T]he function of the court in reviewing administrative
              action is to assure that the agency has given full and
              reasoned consideration to all material facts and issues.
              The court can only perform this function when the
              agency discloses the basis of its order by an articulation
              with reasonable clarity of its reasons for the decision.
                                         15

              There must be a demonstration of a rational connection
              between the facts found and the choice made.


Foggy Bottom Ass’n v. District of Columbia Zoning Comm’n, 979 A.2d 1160, 1173

(D.C. 2009) (internal quotation marks omitted) (brackets in Foggy Bottom). We

conclude that the Commission has not sufficiently explained two aspects of its

decision: (a) the repeated characterization of the project as involving a “moderate

density” use, and (b) how approval of the project would be consistent with taking

“[s]pecial care . . . to protect the low-scale residential uses along and east of 10th

Street NE.” 10-A DCMR § 2416.3 (UNE-2.6.1).



                                         A.



      On the first issue, the FLUM defines moderate-density residential use as

applying to


              the District’s row house neighborhoods, as well as its
              low-rise garden apartment complexes. The designation
              also applies to areas characterized by a mix of single
              family homes, 2-4 unit buildings, row houses, and low-
              rise apartment buildings.


10-A DCMR § 225.4. Although moderate-density residential neighborhoods may

include “existing multi-story apartments,” such structures were typically “built
                                          16

decades ago when the areas were zoned for more dense uses (or were not zoned at

all).”     Id.   In contrast, the FLUM defines medium-density residential use as

applying to “neighborhoods or areas where mid-rise (4-7 stories) apartment

buildings are the predominant use.”            10-A DCMR § 225.5.      Under these

definitions, the project would appear to be a medium-density residential use,

because it would stand six stories high and offer over two hundred apartment

units.4



          The Commission’s explanation of its decision to approve the project relies

heavily on the premise that the project would be a moderate-density use. For

example, when the Commission concluded that the project would not be

inconsistent with the FLUM, it stated that the project would “extend a Moderate-

Density Mixed-Use into areas that are designated Low-Density Residential and

Low-Density Mixed-Use on the FLUM.” Similarly, the Commission’s conclusion

that the project would not be inconsistent with the Upper Northeast Area Element

was based on a finding that the project would be “a Moderate-Density Mixed-Use


   4
      Because the project also contemplates commercial tenants, it could perhaps be
treated under the FLUM as a mixed use. 10-A DCMR § 225.18 to .21. So viewed,
however, the residential aspect of the project still apparently would be medium
density rather than moderate density. See 10-A DCMR § 225.19 (noting that
mixed uses may have split designations, such as “Moderate Density
Residential/Low Density Commercial”).
                                          17

development” of the type encouraged by the policies applicable to the

neighborhood. The characterization of the project as a moderate-density use is also

relevant to the Commission’s conclusion that the project would not be inconsistent

with the GPM because it “is compatible with the existing scale . . . of the

area” -- namely, low-density residential use -- and because “applicable written

policies   .   .   .   encourage   moderate-density    mixed-use    transit-oriented

development . . . .”



      We conclude that a remand is necessary, for the Commission to address the

arguments of the parties concerning whether the project should properly be

understood as a moderate-density use; to decide that question and explain the basis

for its conclusion; and to address the implications of that conclusion for the

questions whether the project would be consistent with the Comprehensive Plan --

including the FLUM, the Upper Northeast Area Element, and the GPM -- and

whether the project should be approved.



      Both the 200-Footers and the developer object to this disposition of the case.

The 200-Footers argue that the Commission “should not be given a third chance to

demonstrate its profound disregard of its responsibility to issue decisions with at

least the appearance of an exercise of independent judgment in resolving materially
                                          18

contested issues in the case.” The 200-Footers also argue that the project cannot

reasonably be viewed as a moderate-density use, that a medium-density project

could not lawfully be approved, and that this court therefore should simply rule as

a matter of law that the application in its current form must be denied.            We

understand the 200-Footers’ frustration, but we conclude -- as we did in Durant I,

65 A.3d at 1167 -- that we are not in a position at this juncture to rule as a matter of

law that the project “is invalid on its face as irreconcilable with the Comprehensive

Plan.”     Rather, we remand the matter for the Commission to carry out its

responsibility to address the arguments raised by the 200-Footers.



         The developer also opposes remand. First, the developer argues that the

question whether the project would be a moderate-density use or a medium-density

use was settled by Durant I. We disagree. The 200-Footers raised the issue in

their brief in this court in Durant I, arguing that the Commission was incorrect to

treat the project as a medium-density use and that that error undermined the

Commission’s conclusion that the project would be consistent with the Upper

Northeast Area Element. This court did not expressly address the issue, however,

instead more generally remanding for the Commission to provide a fuller

explanation on a number of issues, including whether the project would be

consistent with the Upper Northeast Area Element. Durant I, 65 A.3d at 1171-72.
                                            19

We see no basis for a conclusion that Durant I decided this contested issue

implicitly. Cf. United States v. Dauray, 215 F.3d 257, 261 n.1 (2d Cir. 2000) (“We

are reluctant to assume that the courts decided this question of law sub silentio.”).



      Second, the developer argues that the FLUM’s definitions of medium

density and moderate density are not binding on the Commission and that the

Commission had the discretion to view the project as a moderate-density use. We

express no view on the merits of this argument, because the Commission did not

address the issue at all in its order. “[I]t is the rationale of the [agency] that we . . .

review, not the post hoc rationalizations of . . . counsel. . . . [A]n administrative

order can only be sustained on grounds relied on by the agency.” Walsh v. District

of Columbia Bd. of Appeals & Review, 826 A.2d 375, 379-80 (D.C. 2003) (internal

quotation marks omitted; some alterations in Walsh). Similarly, this court “may

not substitute its reasoning for [the agency’s] when that reasoning appears to be

lacking in [the agency’s] order.” Gilmartin v. District of Columbia Bd. of Zoning

Adjustment, 579 A.2d 1164, 1171 n.6 (D.C. 1990). We therefore conclude that

remand is necessary on the question whether the project should properly be

characterized as a medium-density use or a moderate-density use.
                                          20

                                          B.



      We also conclude that the Commission inadequately explained why the

project would be consistent with UNE-2.6.1, the provision of the Upper Northeast

Area Element stating that “[s]pecial care should be taken to protect the existing

low-scale residential uses along and east of 10th Street NE . . . .” 10-A DCMR

§ 2416.3, UNE-2.6.1. In addressing that provision, the Commission said that the

policy reflected in the provision must be balanced with other competing land-use

policies; the provision does not flatly prohibit development in residential parts of

the neighborhood or along 10th Street in particular; and the project includes

features that “respect and protect the low-scale residential character” of 10th Street.



      At first blush, it is difficult to see how approval of a project that requires the

tearing down of five residences along 10th Street and the erection of a six-story

building next to six other residences is consistent with taking special care to protect

those residences. We recognize that a “conflict[] with one or more individual

policies associated with the Comprehensive Plan . . . does not, in and of itself,

preclude the Commission from concluding that [an] action would be consistent

with the Comprehensive Plan as a whole.” Durant I, 65 A.3d at 1168. See also,

e.g., D.C. Library Renaissance Project/West End Library Advisory Gp. v. District
                                          21

of Columbia Zoning Comm’n, 73 A.3d 107, 126 (D.C. 2013) (“the Commission

may balance competing priorities in order to evaluate whether a project would be

inconsistent with the Plan as a whole”). We also recognize that, “[e]xcept where

specifically provided, the Plan is not binding; it is only an interpretative tool [that]

guide[s] but do[es] not direct the Commission’s action.” Durant I, 65 A.3d at 1168

(internal quotation marks omitted). Finally, we recognize that taking special care

to protect something does not require protection at all costs, no matter how great.

Nevertheless, we conclude that the Commission did not give adequate

consideration to the policy favoring special care for the residences along 10th

Street.



      We assume that if showing special care for the residences along 10th Street

would preclude the Commission from advancing the other policies relied upon by

the Commission, then the Commission could resolve the conflict by deciding to

advance other policies rather than to show special care for the residences along

10th Street. In other words, we assume that the policy favoring special care for the

residences along 10th Street does not flatly bind the Commission. Even so, the

Commission does not say that the only feasible way to advance other important

policies would be to tear down five residences along 10th Street and build a six-

story building next to six of the remaining residences. The Commission does say
                                            22

that tearing down the residences would be “necessary in order to complete the

Project,” but that is quite different from concluding that the project -- or one like it

that had a similar impact on the residences on 10th Street -- would be the only

feasible way to advance the other policies the Commission relies upon as

supporting approval of the project.         Put differently, the Commission has not

explained why the various policies at issue conflict so as to require a trade-off

among them.



                           *            *             *



      In sum, we vacate the Commission’s order and remand for the Commission

(1) to address whether the project should properly be characterized as a moderate-

density use or a medium-density use; (2) to address more fully the Upper Northeast

Area Element policy that special care should be taken to protect the houses along

10th Street; (3) to determine whether, in light of the Commission’s conclusions on

these issues, the Commission should grant or deny approval of the project; and (4)

to explain the Commission’s reasoning in granting or denying approval.



                                     So ordered.
                                        23

      NEWMAN, Senior Judge, concurring: I would vacate the order simply on the

ground we explain in section II, that the Commission failed to exercise the

independent judgment required of it in a contested case. We require the Zoning

Commission itself, and not a party chosen by the Commission, to “make factual

findings on each materially contested issue.” Durant I, 65 A.3d at 1167 (quoting

Watergate E. Comm. Against Hotel Conversion to Co-op Apartments v. District of

Columbia Zoning Comm’n, 953 A.2d 1036, 1042 (D.C. 2008)). The Commission

failed to do so here. However, since I cannot say, as a matter of law, that the 200-

Footers are entitled to prevail on the merits, I join the court’s disposition of

remanding for further appropriate consideration.



      As noted, this case has a history. When it was first before the Commission,

the Commission adopted in substantially verbatim form the findings of fact and

conclusions of law submitted by the developer. It was this order which we found

deficient in Durant I.1 Upon remand, the Commission, erroneously referring to the

developer as the “prevailing party,” entered a “procedural order” directing the

developer to submit a “proposed order on remand that makes the determinations,



      1
         In their first petition for review, the 200-Footers urged us to vacate that
order because the Commission adopted the developer’s proposed order
substantially verbatim. We rejected that invitation in Durant I. 65 A.2d at 1163.
                                          24

explanations, and findings of fact required by the Opinion” (emphasis added).2

This order also gave the 200-Footers and other interested entities a time period

within which to “identif[y] any alleged errors or omissions in the findings of fact

and conclusions of law stated in the proposed order.” The 200-Footers did so. At

a subsequent meeting of the Commission, it adopted the developer’s submission in

what appears to be 99.9% verbatim including almost all the grammatical and

typographical errors contained therein. As the court’s opinion further notes, the

order “does not mention, much less address, any of the 200-Footers’ objections to

the developer’s proposed order.”3



      The role of a factfinder, whether administrative or judicial, in a contested

case is to neutrally find the facts, then apply the appropriate law and thus




      2
         Implicit in a remand for further factfinding is the prospect that the facts as
thereafter found may lead the decider to a different result. Declaring the developer
the “prevailing party” may tend to indicate that the Commission summarily
foreclosed that possibility before engaging in any deliberative process. Rather, the
Commission seems to have thought it was only a scrivening problem. It was not.
      3
          A skeptic might wonder whether there is any relationship between the
Commission’s failure to address the 200-Footers’ objection to the proposed Order
and the fact that the developer filed no reply to the 200-Footers’ objections.
                                           25

determine the outcome.       It is not the proper function of such a factfinder to

announce “you won, now tell me why.”4



      Both this court and other courts have condemned this practice.5 In spite of

this continued condemnation, courts have remained reluctant to vacate orders

where the practice is clearly evident. In my view, it is high time for this court to

begin to do so. I would do so here.6




      4
          In the late 1970’s, I attended a convention of the judges section of the
American Bar Association in Atlanta, Georgia. There was a panel consisting of
Judge Shirley Hufstedler, then of the U.S. Court of Appeals for the 9th Circuit, and
her husband, Seth Hufstedler, a prominent trial lawyer and past president of the
ABA. The topic was what a trial judge expects of a trial lawyer and what a trial
lawyer expects of a trial judge. Mr. Hufstedler emphasized that a trial lawyer
expects a trial judge to neutrally find the facts, correctly apply the law to the facts
thus found, and thereby determine the outcome. He emphasized that it is not
proper to determine the outcome and then find the facts to support that conclusion.
This is as true today as the day he said it.
      5
          See, e.g., cases cited in the court’s opinion, supra n.3.
      6
          It would well behoove the Commission and benefit the city it and we serve
to get it procedurally correct on the third try.